[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              JULY 11, 2007
                           No. 06-14526                     THOMAS K. KAHN
                       Non-Argument Calendar                     CLERK
                     ________________________

                         BIA No. A98-320-920


ANTONIO VELASQUEZ GAMAS,

                                                             Petitioner,

                                 versus

U. S. ATTORNEY GENERAL,

                                                             Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________


                             (July 11, 2007)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Antonio Velasquez Gamas, a citizen of Guatemala, appearing pro se, seeks

review of the Board of Immigration Appeal’s (“BIA”) decision affirming the

Immigration Judge’s (“IJ”) order finding him removable and denying his

application for asylum and withholding of removal under the Immigration and

Nationality Act (“INA”) and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman and Degrading Treatment or Punishment

(“CAT”), INA § 241(b)(3), 8 U.S.C. §§ 1158, 1231(b)(3); 8 C.F.R. § 208.16(c).

       On appeal, Gamas asserts that the IJ failed to consider all of the evidence he

presented, and specifically did not consider pictures proving his house had been

burned down. Gamas argues that he must only show a threat or series of threats to

establish persecution, which can be accomplished through credible testimony and,

relying on Ninth and Seventh Circuit cases, he argues that he is not required to

suffer permanent or serious injuries in order to establish that he was persecuted.

Gamas also argues that a political opinion should be attributed to him based upon

his employment by the mayor, and that he provided circumstantial evidence of his

political opinion. Also, Gamas asserts that the IJ erred by not making a specific

finding as to his past persecution. Finally, Gamas argues that the IJ erred by

basing his denial of Gamas’s asylum application on the fact that his family has not

been harmed and that Gamas did not move to another part of Guatemala with them.

      When the BIA issues a decision, we review only that decision, except to the
                                          2
extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). Because the BIA agreed with the IJ’s findings

as to Gamas’s eligibility for asylum, withholding of removal, and relief under CAT

and made additional observations, we review both decisions. See id.

      The IJ’s factual determinations are reviewed under the substantial evidence

test, and we will “affirm the [IJ's] decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Forgue v.

U. S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (internal quotations and

citations omitted). “[A] denial of asylum may be reversed only if the evidence

presented by the applicant is so powerful that a reasonable factfinder would have to

conclude that the requisite fear of persecution exists.” Mazariegos v. U.S. Att’y

Gen., 241 F.3d 1320, 1323-24 (11th Cir. 2001) (emphasis in original) (citing I.N.S.

v. Elias-Zacarias, 502 U.S. 478, 481 & n.1, 112 S.Ct. 812, 815 & n.1, 117 L.Ed.2d

38 (1992)). The fact that evidence in the record may also support a conclusion

contrary to the administrative findings is not enough to justify a reversal. Silva v.

U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). Under “the ordinary

remand rule,” circuit courts may not make factual findings in the first instance.

Gonzales v. Thomas, 547 U.S. 183, 126 S.Ct. 1613, 1615, 164 L.Ed.2d 358 (2006).

      In Tan v. U.S. Attorney General, 446 F.3d 1369, 1374 (11th Cir. 2006),

which concerned a situation where no adverse credibility finding was made, we
                                            3
concluded that an IJ “must . . . consider all evidence introduced by the applicant.”

Id. (quoting Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005), and

citing 8 C.F.R. § 1240.1(c) (“The immigration judge shall receive and consider

material and relevant evidence”)). However, “the Immigration Judge is not

required to discuss every piece of evidence presented before him.” Tan, 446 F.3d

at 1376.

      To establish asylum eligibility, the alien must, with specific and credible

evidence, demonstrate (1) past persecution on account of a statutorily listed factor,

or (2) a “well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(a), (b); see Al Najjar, 257 F.3d at 1287.

“Demonstrating such a connection requires the alien to present specific, detailed

facts showing a good reason to fear that he or she will be singled out for

persecution on account of [a statutory factor].” Al Najjar, 257 F.3d at 1287

(internal quotations and citation omitted) (emphasis in original). However, the

alien does not need to prove that he or she would be “singled out” for persecution

if (1) there is a “pattern or practice of persecution” against similarly situated

individuals and (2) his inclusion within that group of individuals makes his fear of

persecution reasonable. See 8 C.F.R. 208.13(b)(2)(iii).

      We recognize that “‘persecution’ is an ‘extreme concept,’ requiring ‘more

than a few isolated incidents of verbal harassment or intimidation,’ and that
                                            4
‘[m]ere harassment does not amount to persecution.’” Sepulveda v. U.S. Att’y.

Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (citation omitted). In Sepulveda, we

held that menacing telephone calls and threats to the alien, her family members,

and colleagues did not rise to the level of past persecution. Id.

      If the alien establishes past persecution, it is presumed that his life or

freedom would be threatened upon a return to that country unless the government

shows by a preponderance that the country’s conditions have changed such that the

applicant’s life or freedom would no longer be threatened upon his removal or that

the alien could relocate within the country and it would be reasonable to expect

him to do so. 8 C.F.R. § 208.13(b). An alien who has not shown past persecution

may still be entitled to asylum if he can demonstrate a future threat in his country

to his life or freedom on a protected ground. 8 C.F.R. § 208.13(b)(2). To establish

a well-founded fear, “an applicant must demonstrate that his or her fear of

persecution is subjectively genuine and objectively reasonable.” Al Najjar, 257

F.3d at 1289. However, if the IJ finds that the alien could avoid a future threat by

relocating to another part of his country and it would be reasonable to require the

alien to do so, he cannot demonstrate a well-founded fear of persecution. See 8

C.F.R. § 208.13(b)(1)-(2). Similarly, if an applicant’s family continues to reside in

the area in which the applicant claims that he will be persecuted upon return,

relocation is possible. Ruiz v. U. S. Att’y Gen., 440 F.3d 1247, 1259 (11th
                                           5
Cir.2006).

      To qualify for withholding of removal under the INA, an alien must show

that his or her life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion. INA

§ 241(b)(3), 8 U.S.C. § 1231(b)(3). The evidentiary burden for withholding of

removal is greater than that imposed for asylum; accordingly, if an alien has not

met the well-founded fear standard for asylum, he generally cannot meet the

standard for withholding of removal. Al Najjar, 257 F.3d at 1292-93.

      To qualify for CAT relief, the applicant must establish that it is “more likely

than not” that he would be tortured if removed to the proposed country of removal.

8 C.F.R. § 208.16(c)(2). Like withholding of removal, the evidentiary burden for

CAT relief is greater than that imposed for asylum, and if an alien has not met the

well-founded fear standard for asylum, he generally cannot meet the standard for

CAT relief. Al Najjar, 257 F.3d at 1303.

      The IJ properly considered all the evidence. In his decision, the IJ stated

that he had considered “all the evidence of record.” The IJ is required to consider

all the evidence, but he is not required to refer to every piece of evidence. Tan,

446 F.3d at 1376. In his brief, Gamas claims that he has photos to prove his house

was burnt down, however, he never requested that the IJ admit those photos into

evidence. Moreover, we cannot find facts in the first instance. Thomas, 547 U.S.
                                           6
at 183, 126 S.Ct. at 1615. Based upon the record, the IJ properly considered all the

evidence.

      Substantial evidence supports the IJ’s finding that Gamas did not suffer past

persecution. Contrary to Gamas’s argument, the IJ made a clear finding that

Gamas did not suffer past persecution. Gamas relies on the Ninth Circuit case of

Thomas v. Ashcroft for the proposition that an escalating scheme of threats can

constitute persecution. 359 F.3d 1169, 1179 (9th Cir. 2004), vacated on other

grounds by Gonzales v. Thomas, 547 U.S. 183, 126 S.Ct. 1613, 164 L.Ed.2d 358

(2006). Cases from other circuits are not binding on us and are merely persuasive.

Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981). Even so,

Thomas is distinguishable because the “escalating scheme” there included the

petitioners’ pet being killed, their car and house being vandalized, one petitioner

receiving a death threat in front of her child, and petitioners’ child being the target

of a kidnaping. Thomas, 359 F.3d at 1179. Gamas also relies on the Seventh

Circuit case of Begzatowski v. I.N.S., 278 F.3d 665, 670 (7th Cir. 2002), for the

proposition that a petitioner need not suffer permanent injuries to establish

persecution. However, a petitioner must suffer more than a few incidents of verbal

threats. See Sepulveda, 401 F.3d at 1231. Here, Gamas only testified about threats

to his family and an attempt at burning down his house. Without more detail about

the attempt to burn down Gamas’s house, we conclude that substantial evidence
                                            7
supports the IJ’s finding that Gamas failed to demonstrate past persecution.

      Substantial evidence supports the IJ’s finding that Gamas could relocate

within Guatemala. Although Gamas testified that he could not safely relocate to

Mixco, he admitted he had not tried to avoid persecution by relocating within

Guatemala. Additionally, Gamas’s mother, brother, and sister had relocated to

Mixco and had been living there without incident. See Ruiz, 440 F.3d at 1259.

      While Gamas and the government argue over whether or not Gamas’s claims

of past persecution were related to his political opinion, the answer does not affect

the outcome of Gamas’s petition. Assuming arguendo that Gamas suffered past

persecution on account of his political opinion, he still would not be able to

overcome the IJ’s finding that he could relocate within Guatemala, which prevents

Gamas from establishing a well-founded fear of future persecution. See 8 C.F.R.

§ 208.13(b)(1)-(2). Therefore, we need not address the arguments regarding

Gamas’s political opinion.

      In conclusion, substantial evidence supports the IJ’s and BIA’s conclusion

that Gamas failed to carry his burden of establishing past persecution or a well-

founded fear of future persecution, which precluded him from being granted

asylum. Therefore, the IJ’s and BIA’s conclusion that Gamas could not satisfy the

greater burdens applicable to withholding of removal and CAT relief is also

supported by substantial evidence. Accordingly, Gamas’s petition is denied.
                                           8
PETITION DENIED.




                   9